Citation Nr: 9935657	
Decision Date: 12/22/99    Archive Date: 12/30/99

DOCKET NO.  97-17 956	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased evaluation for myalgia 
paresthetica with residual injury to the left lower 
extremity, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


INTRODUCTION

The veteran served on active duty from February 1943 to May 
1946.  In September 1998, the United States Court of Veterans 
Appeals (Court) vacated the Board of Veteran's Appeals' 
(Board) March 1998 denial of entitlement to an increased 
(compensable) evaluation for myalgia paresthetica with 
residual injury to the left anterior and lateral femoral 
cutaneous nerve and remanded the issue back to the Board in 
order to obtain additional information as to whether the 
external cutaneous nerve of the thigh is the exact or sole 
site of the veteran's nerve injury.  In February 1999 the 
Board remanded the case back to the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, for 
additional development, to include a new neurological 
examination.  A fee basis examination was conducted in May 
1999.  Based on the results of the May 1999 examination, a 
July 1999 rating decision granted a 10 percent evaluation for 
the disability at issue, effective August 19, 1996; the 
rating action recharacterized the service-connected 
disability as myalgia paresthetica with residual injury to 
the obturator and anterior crural nerves.


REMAND

According to 38 C.F.R. § 4.120 (1999), when rating peripheral 
nerve injuries and their residuals, attention should be given 
to the site and character of the injury, the relative 
impairment in motor function, trophic changes, or sensory 
disturbances.  In its remand, the Board asked that the 
examiner describe all symptomatology specifically due to the 
veteran's service-connected disability.  The Board notes that 
the May 1999 medical report from Lincoln Neurology fails to 
describe the symptomatology specifically due to the veteran's 
service-connected disability.  

In light of the above, additional development is needed prior 
to final adjudication.  Consequently, this case is REMANDED 
to the RO for the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his pending claim.  After obtaining 
any necessary consent forms for the 
release of the veteran's private medical 
records, the RO should obtain, and 
associate with the file, all records 
noted by the veteran that are not 
currently on file.

2.  After the above has been completed, 
the veteran should be examined by a 
physician with expertise in neurology to 
determine the current nature, extent, and 
severity of his service-connected myalgia 
paresthetica with residual injury to the 
left lower extremity.  The claims file 
must be made available to the examiner 
for study prior to the examination.  Any 
indicated tests or studies, including 
electromyography and a nerve conduction 
study, should be conducted, and all 
findings should be reported in detail.  
The examiner should describe all motor 
and sensory symptomatology specifically 
due to the veteran's service-connected 
disability.  The examiner should 
specifically identify all evidence of 
neuropathy associated with the service-
connected disability and should 
specifically assess the extent of any 
such neuropathy, to include a discussion 
of the severity and frequency of the 
associated symptoms.  The rationale for 
each opinion expressed should also be 
provided.

3.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions have been conducted 
and completed in full.  The RO should 
then undertake any other indicated 
development and should readjudicate the 
issue of entitlement to a compensable 
evaluation for the veteran's service-
connected myalgia paresthetica with 
residual injury to the left lower 
extremity, to include consideration of 
38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.321(b)(1) and 4.7 and all pertinent 
diagnostic codes.

4.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
should provide the veteran and his 
representative with an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JAMES W. LOEB
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



